Citation Nr: 0702694	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for shin splits of the 
right leg.

2.  Entitlement to service connection for shin splints of the 
left leg.

3.  Entitlement to service connection for recurrent urinary 
tract infections (UTIs).

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty for training from July 
10, 1991, to March 19, 1992, and on active duty from October 
1994 to November 1998.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Competent evidence has not been presented showing any 
current disability of the right or left shin, including shin 
splints, or that the appellant has shin splints due to injury 
or disease incurred in service.

2.  Competent evidence of recurrent UTIs has not been 
presented.

3.  Competent evidence of migraine headaches attributable to 
service has not been presented.


CONCLUSIONS OF LAW

1.  Shin splints of the right leg were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Shin splints of the left leg were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Recurrent urinary tract infections were not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2003 essentially complied with statutory notice 
requirements as outlined above, except as to notice of the 
disability rating and effective date elements.  The appellant 
was informed of the evidence necessary to establish 
entitlement to the benefits sought, and the types of evidence 
needed to support the claims.  Also, she was notified that VA 
would obtain certain evidence and that she should provide 
pertinent evidence or give VA sufficient information to 
obtain such evidence on her behalf.  Although VA erred by not 
providing the appellant notice of the disability rating and 
effective date elements require by 38 U.S.C.A. § 5107A and 
Dingess/Hartman, supra., these errors are non-prejudicial to 
the appellant because she was not deprived of information 
needed to substantiate her claims and, in the end, the weight 
of the evidence is against her claims.  As the benefit sought 
could not be awarded even had there been fully compliant VCAA 
notice, the appellant is not prejudiced by a decision in this 
case.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA has sought 
service medical records from various sources, including the 
National Personnel Records Center, U. S. Army Reserve 
Personnel Command (ARPERSCOM), and the Records Management 
Center (RMC).  However, only a dental x-ray and a May 1994 
service enlistment examination were obtained.  VA attempted 
to obtain service medical records from the appellant in 
September 2003.  The appellant has not provided copies of 
these records and the various governmental bodies that house 
service records have indicated that the medical records had 
been provided to VA or were not available.  According to 
Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999), VA has a 
heightened duty to assist a veteran when his service medical 
records are missing through no fault of his own.  In the 
current case, VA has attempted through both the appellant and 
the appropriate U. S. Government custodian to obtain or 
reconstruct the missing records.  These efforts have been 
futile, and the NPRC has been unable to provide any further 
leads on sources of the missing documents.  See 38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2).  Therefore, the Board 
finds that further development of this evidence is not 
warranted.  As the appellant is aware of these missing 
records, the duty to notify her of an inability to obtain 
identified records has been met.  38 U.S.C.A. § 5103A (b)(2), 
(3); 38 C.F.R. § 3.159(e).

Additionally, the appellant has not identified any VA or 
private sources of treatment following service discharge.  
The appellant submitted a 2002 private treatment record.  
This evidence has been associated with the claims folder.

At times, VA assistance to claimants also includes providing 
a VA examination when such examination is necessary.  We note 
that VA is not required to provide an examination unless 
there is competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and, indication that the current 
disability may be associated with an in-service event, but 
insufficient evidence on file for a decision.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
appellant, her spouse, and ex-spouses report that she had 
headaches and UTIs while in Darmstadt, Germany.  This 
constitutes evidence of headaches, but the evidence of record 
does not indicate that her alleged persistent or recurrent 
symptoms may be associated with active duty for training or 
service.  Also, we note that the report of UTIs in service by 
the appellant and her spouse and ex-spouse do not constitute 
evidence of recurrent UTI in service since they are not 
competent to provide a medical diagnosis.  Bostain v. West, 
11 Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  With 
respect to the claim for shin splints, competent evidence has 
not been presented showing this disability in service or 
since service discharge, and there is no indication in the 
record suggesting that the current subjective report of shin 
splints are attributable to service.  Accordingly, VA's duty 
to assist does not include a VA examination for the appellant 
in this case.  A VA examination at this time could only serve 
to establish whether there exists any current disability and 
could not serve to establish any nexus to service given the 
absence of competent evidence showing a disease or injury in 
service, or documented post-service medical complaints and 
findings.

We find that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

In view of the above, the Board concludes it should proceed, 
as specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Initially, the Board notes the appellant served during 
wartime (Persian Gulf War).  However, she did not engaged in 
combat and she does not assert that her claimed disabilities 
are a result of combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application in 
this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A.  Shin Splints

Service medical records are incomplete and mostly missing or 
lost.  Available records include a service enlistment 
examination dated May 1994.  This examination is normal.

In May 2003, the appellant filed an application for VA 
compensation reporting "While in the U.S. Army, I received 
shin splints.  They continue to bother me on a daily basis."  
On Section I of her application, she claimed shin splints as 
a disability but did not report when the disability began, 
when she was treated, or what medical facility or doctor 
treated her.  In a June 2004 statement, the appellant 
reported hat she received medical treatment for shin splints 
during basic training at Fort Jackson.  She reported that she 
still experiences leg pain.

While the appellant reports shin splints or leg pain since 
basic training in 1994, she has provided no documentary 
evidence of any current disability of the shins or legs, nor 
has she provided any evidence of continuity of symptomatology 
since service discharge.  The appellant suggests in her 
notice of disagreement that her claim was denied because of 
the absence of service medical records.  The absence of 
records is a consideration.  Clearly, the absence of records 
does not constitute positive evidence.  See Sanchez v. 
Derwinski, 2 Vet. App. 330, 331 (1992).  Regardless of 
claimed missing service records, the complete absence of 
competent post service evidence showing a current disability 
and continuing symptoms most certainly does weigh against the 
claim.  We observe that the only evidence weighing in favor 
of the appellant's claim are her own uncorroborated 
statements.

As such, weighing the evidence of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for shin splints of the right and left leg.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

B.  Headaches

Service medical records are incomplete and mostly missing or 
lost.  Available records include a service enlistment 
examination dated May 1994.  This examination is normal.

In May 2003, the appellant filed an application for VA 
compensation reporting that she was treated for migraine 
headaches in service and that she contintued to suffer 
headaches.  On Section I of her application, she claimed 
headaches began 1994 and she reported "numerous" treatments 
without further clarification as to the facility or doctor.  
In August 2003, the appellant submitted a medical record from 
Metropolitan OB/GYN showing that she was pregnant and that 
she complained of migraines the past 2 days, unrelieved by 
Tylenol, in August 2002.  She denied emesis and blurry 
vision.  She was advised to go to the emergency room.  
Subsequent treatment notes dated September and October 2002 
are silent for complaints of headache, or mention of the 
prior episode.

In a June 2004 statement, the appellant reported hat she 
received medical treatment for migraine headache from 1994 to 
1996 while at Darmstadt Fritsch Kaserne.  She reported 
receiving medication and that she saw medical personnel every 
2 months.  Further in support of her claim, the appellant 
submitted lay statements from her spouse and ex-spouse, 
wherein they report personal knowledge of her migraines in 
service.

Having reviewed the evidence of record, the Board finds that 
the weight of the evidence is against service connection for 
migraine headaches.  There is positive evidence of headache 
pain in service, per the appellant's and lay statements, and 
evidence showing a complaint of migraine for 2 days in August 
2002.  However, while the appellant reported seeking medical 
intervention due to headaches every couple months in service, 
there is a curious absence of any competent post-service 
evidence showing a diagnosis for or treatment of migraine 
headaches.  Although the appellant is competent to report her 
symptoms of headache, she is not competent to provide a 
medical diagnosis, such as, migraine headache.  Espiritu 
supra.

Therefore, the claim is denied.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.

C.  Recurrent UTI

As indicated above, service enlistment examination dated May 
1994 shows normal examination.  In May 2003, the appellant 
filed an application for VA compensation reporting that she 
had numerous UTIs in service and that she continued to have 
UTIs.  The appellant reported in June 2004 that she has been 
treated for UTIs twice a year since service, but she has not 
provided copies of any records of treatment or information to 
permit VA to obtain these medical records.  As such, 
competent evidence of recurrent UTIs has not been presented.  
The appellant is not a medical professional and, therefore, 
is not competent to provide a medical diagnosis.  See 
Espiritu, supra.  Accordingly, in weighing evidence of 
record, the Board concludes that the preponderance of the 
evidence is against service connection for recurrent UTIs.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert supra.



ORDER

Service connection for shin splints of the right leg is 
denied.

Service connection for shin splints of the left leg is 
denied.

Service connection for migraine headaches is denied.

Service connection for recurrent urinary tract infections is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


